Appeal Dismissed and Memorandum Opinion filed April 2, 2020.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00829-CV

                  ALLISON BOOKER BROOKS, Appellant

                                       V.

             ACHOR COUNSELING & ASSOCIATES, Appellee

              On Appeal from County Civil Court at Law No. 1
                           Harris County, Texas
                     Trial Court Cause No. 1124021

                         MEMORANDUM OPINION

      This is an attempted appeal from an order signed October 1, 2019.
Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending
parties and claims, the orders remain interlocutory and unappealable until final
judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v.
Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).
      The order being appealed is not a final, appealable judgment. The record
before this court contains no order reviewable on interlocutory appeal. On March
19, 2020, this court notified the parties of our intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds for
continuing the appeal on or before March 30, 2020. See Tex. R. App. P. 42.3(a).
Appellant has not filed a response.

      We dismiss the appeal.



                                       PER CURIAM




Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         2